HLD-007                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1059
                                      ___________

                           IN RE: KENNETH CHAPLIN,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
       (Related to E.D. Pa. Crim. No. 90-cr-00238-006 and Civ. No. 97-cv-03029)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 27, 2014

         Before: McKEE, Chief Judge, GARTH and SCIRICA, Circuit Judges

                               (Opinion filed April 4, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Pro se petitioner, Kenneth Chaplin, has filed a mandamus petition pursuant to 28

U.S.C. § 1651, wherein he seeks to compel the United States District Court for the

Eastern District of Pennsylvania to rule on a motion he filed pursuant to Fed. R. Civ. P.

59(e) wherein he seeks reconsideration of the denial of his Rule 60(b) motion. Finding

no basis for granting mandamus relief, we will deny the petition.

       From a review of the District Court docket, an order disposing of the
reconsideration motion was entered on March 12, 2014. Accordingly, Chaplin’s petition

for writ of mandamus seeking to compel the District Court to dispose of his motion is

moot. The petition for a writ of mandamus is thus denied.




                                            2